Citation Nr: 0216130
Decision Date: 11/08/02	Archive Date: 02/07/03

DOCKET NO. 02-04 657               DATE NOV 08, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUES

1. Entitlement to an increased rating for service-connected anxiety
disorder with post-traumatic stress disorder, currently evaluated
as 50 percent disabling.

2. Entitlement to a compensable rating for otitis media.

3. Entitlement to an initial compensable rating for hearing loss as
secondary to service-connected otitis media.

(The issues of entitlement to increased ratings for service-
connected low back strain with arthritis and left scoliosis and
traumatic arthritis, right knee, with osteoporosis will be the
subject of a later decision.)

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel

INTRODUCTION

The veteran had active service from December 1944 to January 1946.

This matter comes before the Board of Veterans' Appeals (BVA or
Board) on appeal from an August 2001 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio.

FINDINGS OF FACT

1. The veteran's service-connected anxiety disorder with post-
traumatic stress disorder is primarily manifested by anxiety, sleep
deprivation, depressed mood, short-term memory loss, difficulty
with concentration, exaggerated startle response, intrusive
thoughts, good hygiene, orientation to time, place, and person,
fair judgment and insight, an ability to establish and maintain at
least some effective relationships; and absent intermittently
illogical, obscure, or irrelevant speech, violent outbursts,
obsessional rituals, near continuous panic attacks, and suicidal
and homicidal ideations. The veteran has a Global Assessment of
Functioning score of 60.

2. The veteran's otitis media is not manifested by during
suppuration or aural polyps.

2 -

3. The veteran's service-connected hearing loss as secondary to
service-connected otitis media is manifested by Level I hearing
acuity in the right and left ear.

CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 50 percent for
anxiety disorder with post-traumatic stress disorder have not been
approximated. 38 U.S.C.A. 1155, 5103, 5103A (West 1991 & Supp.
2002); 38 C.F.R. 3.159, 4.1, 4.7, 4.130, Diagnostic Codes 9400-9411
(2002).

2. The schedular criteria for a compensable rating for otitis media
have not been approximated. 38 U.S.C.A. 1155, 5103, 5103A
(West.1991 & Supp. 2002); 38 C.F.R. 3.159, 4.1-4.14, 4.27, 4.87,
Diagnostic Code 6200 (2002).

3. The schedular criteria for an initial compensable rating for the
veteran's service-connected hearing loss as secondary to service-
connected otitis media have not been approximated. 38 U.S.C.A.
1155, 5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 3.159, 4.1,
4.7, 4.85, 4.86, Table VI, Table VIA, and Table VII, Diagnostic
Code 6100 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA

The Veterans Claim Assistance Act of 2000 (VCAA) redefines the
obligations of VA with respect to the duty to assist and includes
an enhanced duty to notify a claimant as to the information and
evidence necessary to substantiate a claim for VA benefits. 38
U.S.C.A. 5103, 5103A (West Supp. 2002); 38 C.F.R. 3.159 (2002). The
Board finds that even though this law was enacted during the
pendency of this appeal and, thus, has not been considered by the
RO, there is no prejudice to the veteran in proceeding with this
appeal, as the requirements under the new law

- 3 -

the veteran in proceeding with this appeal, as the requirements
under the new law and regulations have been substantially met.
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). The RO provided the
veteran with adequate notice as to the evidence needed to
substantiate his claims and the reason the claims were denied. The
veteran received a copy of the August 2001 rating decision and the
April 2002 Statement of the Case. The RO has also made satisfactory
efforts to ensure that all relevant evidence has been associated
with the claims file. The veteran was afforded VA examinations in
June 2000 and March 2001. The veteran was also afforded a hearing
before the undersigned Member in June 2002. VA outpatient treatment
records were obtained. The RO obtained all of the evidence that is
necessary for an evaluation of the severity of the veteran's
service-connected disabilities and the veteran has not made the RO
or the Board aware of any other evidence relevant to his appeal
that needs to be obtained. No further assistance appears to be
warranted. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).
Based on the foregoing, the Board concludes that the duty to notify
and duty to assist have been satisfied, and the Board will proceed
with appellate review.

Increased Rating for Anxiety Disorder with Post-Traumatic Stress
Disorder

The Board finds that the veteran's anxiety disorder with PTSD more
closely approximates the criteria for the currently assigned 50
percent rating under Diagnostic Codes 9400-941 1, and that the
preponderance of the evidence is against assignment of a rating in
excess of 50 percent at this time. 38 C.F.R. 4.130, Diagnostic
Codes 9400-9411. The June 2000 VA examination report shows that the
veteran complained of nervousness, anxiety, restlessness, people
watching him, depressed mood, difficulty failing and staying
asleep, short-term memory loss, difficulty with concentration,
exaggerated startle response, intrusive thoughts, and dreams of his
military experiences; and that he denied suicidal and homicidal
ideation. The foregoing complaints are consistent with the criteria
associated with a 50 percent rating and lower ratings.

4 -

The June 2000 examiner noted that the veteran appeared at the
examination dressed causally. There is testimony of record from the
veteran that he takes showers, wears clean clothes everyday, and
his wife assists him in grooming. No neglect of personal appearance
and hygiene is shown. The June 2000 examiner indicated that the
veteran was cooperative and talked clear and relevantly during the
examination. It is notable that the veteran may stammer or stutter
when he gets excited, according to his testimony, but his speech is
not shown to be intermittently illogical, obscure, or irrelevant.
The June 2000 examiner noted that the veteran appeared depressed
and very nervous and shaky--especially tremulous of the right hand.
Also, in a September 2001 letter from Dr. L.M.K., an urologist, he
indicated that the veteran's urinary tract problems exacerbated his
anxiety disorder. Depressed mood and nervousness or anxiety are
already contemplated in a 50 percent rating and lower ratings.
There is also no definitive evidence to show that the veteran is in
a near- continuous depression affecting his ability to function
independently, appropriately, and effectively. A September 2001
letter from Dr. T.P. indicates that the veteran's "mood issues have
been more troublesome lately," but disturbances of mood are
contemplated in the current rating as well.

The veteran does not exhibit spatial disorientation as he was
oriented to time, place, and person during the examination. The
veteran complains of short-term memory loss and the June 2000
examiner noted the same, but impairment of short-term memory loss
is contemplated in a 50 percent evaluation. The June 2000 examiner
reported that the veteran's general fund of knowledge was fairly
good and that he could subtract serial 7s from 100 in a slow
manner. He also indicated that the veteran's judgment and insight
were fair. The veteran presented testimony on his relationship with
his wife. The veteran regularly attends individual and group
therapy. There is no indication that the veteran is not able to
establish and maintain effective relationships. The veteran has not
complained of unprovoked irritability with periods of violence or
obsessional rituals that interfere with routine activities and VA
treatment records are absent such complaints. The veteran also
presented testimony that he suffers from panic attacks, but there
is no evidence that these panic attacks occur nearly continuous
affecting his ability to function

5 -

independently, appropriately, and effectively, based on a review of
VA treatment records.

During the 2000 examination, the veteran reported that he retired
at the age of sixty in 1987 from a job he had held for thirty-three
years. The veteran presented testimony that he had been searching
for employment since 1987, but that prospective employers would not
hire him perhaps due to his "condition" or due to his "shaking." A
February 1999 VA treatment record shows that the veteran reported
that a right hand tremor that had been present since 1946 became
especially problematic 10 to 15 years ago, and that this condition
as well as other matters not described forced him to retire. The
right hand tremor is not service- connected. There is no definitive
evidence that the veteran's inability to obtain employment during
the appeal period is solely attributed to his anxiety disorder with
PTSD. Finally, the June 2000 examiner noted that the veteran's
level of functioning was average.

The June 2000 examiner also assigned a Global Assessment of
Functioning (GAF) score of 60. The GAF is a scale reflecting the
"'psychological, social, and occupational functioning on a
hypothetical continuum of mental health-illness'" from 0 to 100,
with 100 representing superior functioning in a wide range of
activities and no psychiatric symptoms. Carpenter v. Brown, 8 Vet.
App. 240, 242 (1995) (quoting the DIAGNOSTIC AND STATISTICAL MANUAL
OF MENTAL DISORDERS 32 (4th ed. 1994)). A GAF of 51 to 60 is
indicative of moderate symptoms (e.g., flat affect and
circumstantial speech, occasional panic attacks) or moderate
difficulty in social, occupational, or school functioning (e.g.,
few friends, conflicts with peers or co-workers). The veteran's GAF
score is consistent with the criteria for a 50 percent rating.

Accordingly, the Board finds that the veteran's overall disability
picture, as described above, more closely approximates the criteria
for a 50 percent rating under Diagnostic Codes 9400-9411. 38 C.F.R.
4.130, Diagnostic Codes 9400-9411.

6 -

Compensable Rating for Otitis Media

The veteran's disability has been evaluated under Diagnostic Code
6200, which prescribes a 10 percent rating for otitis media with
during suppuration or aural polyps. 38 C.F.R. 4.87, Diagnostic Code
6200. VA treatment records dated from January 1999 to February 2000
are negative for complaints of or treatment for otitis media.
According to the June 2000 VA examination report, an examination
revealed no active ear disease, including no evidence of discharge
or tears of the right tympanic membrane. The diagnosis was otitis
media, stable. The veteran presented testimony that he suffered
from an infection approximately three times a year. He indicated
that ear drops worked ninety percent of the time and he did not
describe an incident when the eardrops did not work during the
appeal period. The foregoing evidence does not show that the
veteran currently suffers from in active car disease manifested by
suppuration or aural polyps. Accordingly, a compensable rating
under Diagnostic Code 6200 is not warranted at this time.

The Board considered other diagnostic codes under which the veteran
may be entitled to a compensable rating, but found that none were
applicable.

Initial Compensable Rating for Hearing Loss

Audiometric testing conducted in March 2001 indicated that the
veteran exhibited pure tone thresholds, in decibels, as follows:

                              HERTZ 
                    1000     2000     3000     4000     AVG 
          RIGHT       30       35       55       65      46 
          LEFT        20       45       50       55      43

Speech audiometry revealed speech recognition ability of 96 percent
in the right and left ear.

7 -

Hearing loss is evaluated under the provisions of 38 C.F.R. 4.85,
4.86 Diagnostic Code 6100, Tables VI, VIA, VII of VA's rating
schedule. At the March 2001 VA audiological examination, the
veteran demonstrated Level I hearing acuity in the right ear
(puretone threshold average 46, speech discrimination score 96%)
and Level I hearing acuity in the left ear (puretone threshold
average 43, speech discrimination score 96%). 38 C.F.R. 4.85,
Diagnostic Code 6100, Table VI. According to the chart, the
veteran's hearing impairment warrants a noncompensable evaluation.
38 C.F.R. 4.85, Diagnostic Code 6100, Table VII. In addition, the
veteran's hearing loss does not demonstrate an exceptional pattern
of hearing impairment. 38 C.F.R. 4.86. Puretone thresholds at the
specified frequencies are not all 55 decibels or more. Also, the
puretone threshold is not 30 decibels or less at 1000 Hertz and 70
decibels or more at 2000 Hertz. Based on the foregoing findings,
the Board finds that the veteran's bilateral hearing loss does not
warrant a compensable evaluation under Diagnostic Code 6100.

The Board has considered assigning staged ratings as the veteran is
appealing the initial evaluation of his service-connected
disability. Staged ratings are not in order during any portion of
the appeal. Fenderson v. West, 12 Vet. App. 119 (19991),

Extraschedular Rating

Finally, the Board notes that it is not required to remand this
matter to the RO for the procedural actions outlined in 38 C.F.R.
3.321(b)(1). The Board finds that the evidence does not show that
the veteran's anxiety disorder with PTSD, otitis media, and hearing
loss have markedly interfered with his employment status beyond
that interference contemplated by the assigned evaluation, and
there is also no indication that these disorders have necessitated
frequent periods of hospitalization during the pendency of this
appeal.

8 -

ORDER

An increased rating in excess of 50 percent for service-connected
anxiety disorder with post-traumatic stress disorder is denied.

A compensable rating for otitis media is denied.

An initial compensable rating for hearing loss as secondary to
service-connected otitis media is denied.

John E. Ormond, Jr. 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 9 -



